DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 16, 19-21, 23-25, 28-31, 33-35 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to handling PDU session establishment request in a wireless communication system.
		Kim et al (US 20200099750 A1) discloses to establish an always-on PDU session when a UE requests to establish an always-on PDU session. Even if the UE does not request an always-on PDU session, the network (CP function node) may establish an always-on PDU session based on service type information (Fig. 7-8, Fig. 11, Par 0145-0149, Par 0151-0159, Par 0190-0199).
		Kim does not disclose, “determining that the established PDU session is not considered as the always-on PDU session, in case that the second information indicates that the PDU session is not allowed as the always-on PDU session.”
		Ryu (US 20190364541 A1) discloses to establish an always-on PDU session when the UE resource preference information indicates performance centric. When the UE resource preference information indicates energy centric, an on-demand PDU session established which is released when UE is inactive for a period of time (Fig. 13-14, Par 0422-0425, Par 0438-0446, Par 0448-449, Par 0462-0464).
		Ryu does not disclose, “determining that the established PDU session is not considered as the always-on PDU session, in case that the second information indicates that the PDU session is not allowed as the always-on PDU session.”

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473